HENDRY, Judge.
This is an appeal by Metropolitan Dade County from the entry of a summary final judgment in favor of Tropical Park, Inc. in a suit wherein Tropical challenged the correctness of the 1968 ad valorem tax assessment in the amount of $6,195,880.00 which the county placed upon its race track property. The trial judge by his summary final judgment determined that the fair market value of the subject property was $3,768,195.00. The court arrived at this determination of value by taking the following position: (1) the evidence established without conflict that the correct assessment of the property was the amount fixed by the final decree in a previous suit and affirmed on appeal,1 (together with the uncontested assessment in 1968 for the improvements added since the 1967 assessment) ; (2) that no change in the market value had occurred from the date of the 1967 assessment to the date of the 1968 assessment; and (3) therefore, there was no issue of material fact. It is the appellant’s *552contention that such ruling of the trial court was error and in conflict with the holding and rule stated in the following cases: Keith Investments, Inc. v. James, Fla.App.1969, 220 So.2d 695, 697; Simpson v. Merrill, Fla.1970, 234 So.2d 350; Hecht v. Dade County, Fla.App.1970, 234 So.2d 709; and Homer v. Hialeah Race Course, Inc., Fla.App.1970, 249 So.2d 491.
We have concluded that appellant’s contentions have merit and that the trial court erred in the entry of summary final judgment for the plaintiff; therefore, the judgment appealed is reversed with directions for further proceedings in accordance with the rule that each year’s assessment must be based on its own validity and not upon the assessment of any prior or subsequent year.
Reversed and remanded.

. Metropolitan Dade County v. Tropical Park, Inc., Fla.App.1970, 231 So.2d 243.